 

 

 

 

MASTER AGREEMENT

Between:

Hydrex Technologies, LLC

and

Freestone Resources, Inc.

 

Effective Date:

June 8, 2011

 

 

 

 

 

 
 





TABLE OF CONTENTS

Section 1.   Definitions: Construction   1 1.1   Definitions   1 1.2  
Construction   5           Section 2.   License of Licensed Property   5 2.1  
Grant of License   5 2.2   Delivery of License Deliverables   7 2.3   License
Fee   7 2.4   Referrals   8 2.5   Lost Territory   8 2.6   Right of First
Refusal   8           Section 3.   CONSULTING SERVICES   8 3.1   Consulting
Services   8           Section 4.   Intellectual Property Rights and Obligations
  9 4.1   Ownership of Intellectual Property Rights   9 4.2   Developments of
Improvements; Collaboration   9 4.3   Periodic Review of Intellectual Property
Rights   10 4.4   Registration of Intellectual Property Rights   10          
Section 5.   Purchase and Supply of ORU Components and Solvent   11 5.1  
Purchase and Supply of ORU Components   11 5.2   Purchase of Solvent   11 5.3  
Audit   12 5.4   Alternate Solvent Source   12 5.5   Alternate Solvent Source
Fee   12           Section 6.   Representations and Warranties of Freestone   12
6.1   General Representations and Warranties of Freestone   12 6.2  
Representations and Warranties Regarding Intellectual Property Rights   13 6.3  
ORU-Specific Representations and Warranties of Freestone   15 6.4   Freestone
Solvent-Specific Representation and Warranties   15           Section 7.  
Representations and Warranties of Hydrex   15 7.1   General Representations and
Warranties of Hydrex   15           Section 8.   Indemnification   16 8.1  
Indemnification by Freestone   16 8.2   Indemnification by Hydrex   16 8.3  
Third Party Claims   16 8.4   Right to Set Off   17           Section 9.  
Limitation on Liability   17 9.1   Limitation on Monetary Damages   17 9.2  
Specific Performance   17           Section 10.   Termination   18 10.1  
Termination by Freestone   18 10.2   Termination by Hydrex   18          
Section 11.   Non-Competition   18 11.1   Non-Competition Agreement with Key
Employees and Principals   18

 
 

 

Section 12.   Confidentiality and publicity   18 12.1   Protection of
Confidential Information   18 12.2   Exceptions to Confidential Treatment   18
12.3   Breach of Confidentiality Obligations   19 12.4   Publicity   19        
  Section 13.   General   19 13.1   Warrants   19 13.2   Notices   19 13.3  
Dispute resolution   20 13.4   Assignment   22 13.5   Independent Parties   22
13.6   Severability   23 13.7   Waiver   23 13.8   Governing Law   23 13.9  
Entire Agreement   23 13.10   Counterparts   23

 

 

EXHIBITS

Exhibit A   Solvent Exhibit B   Licensed Property Exhibit C   License
Deliverables Exhibit D   Financial Terms Exhibit E   Software Exhibit F   Key
Freestone Employees and Principals Exhibit G   Form of Non-Competition Agreement



 

 



 

 
 

MASTER AGREEMENT

THIS MASTER AGREEMENT (this “Agreement”) is made and entered into as of June 8,
2011 (the “Effective Date”) by and between Hydrex Technologies, LLC , a Texas
limited liability company (“Hydrex”), and Freestone Resources, Inc., a Nevada
corporation (“Freestone”).

RECITALS

WHEREAS, Hydrex has been formed primarily to conduct the business of, directly
or indirectly, recovering crude oil from oil sands, sludge and certain other
natural resources and waste products, commercially exploiting such crude oil and
manufacturing the equipment necessary to perform such recovery;

WHEREAS, Freestone has developed certain technology, including a working
(miniature) prototype of certain equipment, useful for providing an oil recovery
solution and is the owner of, or has acquired the rights to, the Licensed
Property (as hereinafter defined);

WHEREAS, Hydrex desires to license from Freestone, and Freestone desires to
license to Hydrex, the Licensed Property on an exclusive basis within the
Licensed Territory (as hereinafter defined) upon the terms and conditions set
forth herein;

WHEREAS, in connection with the transactions contemplated hereby, Hydrex desires
to manufacture and fabricate, or cause to be manufactured or fabricated, a
certain number of ORUs (as hereinafter defined) for use in its business, or to
sublicense others to do so; and

WHEREAS, as a material inducement to Hydrex to enter into this Agreement,
Freestone has agreed to cause certain key employees and principals to enter into
non-competition agreements with Hydrex and to grant to Hydrex certain warrants
to purchase common stock of Freestone as described herein;

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows:

Section 1.             Definitions; Construction

1.1                Definitions.

(a)                 “AAA” has the meaning set forth in Section 13.2(c).

(b)                 “Actions or Proceedings” means any actual or threatened
actions, suits, proceedings, arbitration, or governmental or regulatory
investigations or audits.

(c)                 “Affiliate” means any Person that controls, is controlled by
or is under common control with another Person, and “control” (including
“controlled” and “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Without limiting the foregoing, a limited liability
company is an Affiliate of its managers (or its members, if member-managed), a
limited partnership is an Affiliate of its general partner, and each entity in a
chain of wholly or majority-owned entities is an Affiliate of each other entity
in such chain.

(d)                 “Agreement” has the meaning set forth in the Preamble.

(e)                 “Alternate Component Sources” has the meaning set forth in
Section 5.1(c).

(f)                  “Alternate Solvent Sources” has the meaning set forth in
Section 5.4.

(g)                 “Commercialization Date” has the meaning set fort in
Section 2.1(f).



1

 

 

(h)                 “Commercialization Period” has the meaning set fort in
Section 2.1(g).

(i)                   “Confidential Information” has the meaning set forth in
Section 12.1.

(j)                  “Conflict” has the meaning set forth in Section 6.1(c).

(k)                 “Consideration” means the aggregate License Fees payable
hereunder.

(l)                   “Consultant” has the meaning set forth in Section 3.1.

(m)               “Contract” means any mortgage, indenture, lease, contract,
covenant or other agreement, instrument or commitment, permit, concession,
franchise or license.

(n)                 “Derivative Works” means works within the definition of
“derivative works” as defined in Section 101 of the U.S. Copyright Law (17
U.S.C. Section 101).

(o)                 “Development Committee” has the meaning set forth in
Section 4.2(a).

(p)                 “Dispute” has the meaning set forth in Section 13.2.

(q)                 “Election Notice” has the meaning set forth in Section 2.6.

(r)                  “Effective Date” means the date of this Agreement.

(s)                  “Force Majeure” means the occurrence of any event or the
existence of any circumstances that make it impracticable for a party, without
unreasonable effort or expense, to perform or fulfill a task, duty or obligation
within a period of time or by a specified date, including but not limited to
fire, explosion, flood or other natural disaster, war, act of terrorism, theft,
vandalism, strike or other labor disturbance or interruption, shortage of
materials, embargo, governmental or legal restrictions, failure of performance
by any third party (including without limitation the deficient or untimely
delivery by any Licensed Supplier of any ORU components pursuant to the
agreements to be entered into between Hydrex or an Affiliate and such Licensed
Suppliers), act of God, or any other event beyond such party’s reasonable
control.

(t)                  “Freestone” means Freestone Resources, Inc. and its
Affiliates, collectively.

(u)                 “Freestone Indemnified Parties” has the meaning set forth in
Section 8.2.

(v)                 “Freestone IP” has the meaning set forth in Section 4.1(a).

(w)                “Good Cause,” when used in reference to a Person, means such
Person has been reasonably demonstrated to have a general reputation for poor
manufacturing quality or to have consistently or repeatedly engaged in unethical
business practices, failed to reasonably protect its own Intellectual Property
Rights, misappropriated the Intellectual Property Rights of third parties,
failed to pay or perform its legal or financial obligations on a timely basis or
violated applicable law.

(x)                 “Governmental Entity” means any court, administrative agency
or commission or other federal, state, county, local or other U.S. or foreign
governmental authority, instrumentality, agency or commission.

(y)                 “Hydrex” means Hydrex Technologies, LLC, a Texas limited
liability company.

(z)                 “Hydrex Improvement” has the meaning set forth in
Section 4.1(c).

(aa)             “Hydrex Indemnified Parties” has the meaning set forth in
Section 8.1.

(bb)             “Hydrex IP” has the meaning set forth in Section 4.1(c).



2

 

 

(cc)              “Hydrex Licensees” has the meaning set forth in
Section 2.1(d).

(dd)             “Improvement” means any Patents, Know-how, inventions,
technologies, concepts, developments, formulae, compositions, designs, drawings,
specifications, procedures, methods, additions, alterations, modifications or
improvements, whether patented or unpatented, together with accumulated skills
and experience, taken individually or collectively, that may be conceived,
designed, created, or invented that is within the scope of, based on, derived
from or inspired by, the Licensed Property.

(ee)              “Improvement Notice” has the meaning set forth in
Section 4.2(a).

(ff)               “Indemnified Party” has the meaning set forth in
Section 8.3(a).

(gg)              “Indemnifying Party” has the meaning set forth in
Section 8.3(a).

(hh)             “Independent Developments” has the meaning set forth in
Section 4.1(b).

(ii)                 “Intellectual Property Rights” means the rights associated
with the following anywhere in the world: (a) patents and utility models, and
applications therefor (including any continuations, continuations-in-part,
divisionals, reissues, renewals, extensions or modifications for any of the
foregoing) (“Patents”); (b) trade secrets, Know-how and all other rights in or
to confidential business or technical information (“Trade Secrets”);
(c) copyrights, copyright registrations and applications therefor, moral rights
and all other rights corresponding to the foregoing (“Copyrights”);
(d) industrial design rights and any registrations and applications therefor
(“Industrial Designs”); (e) databases and data collections (including knowledge
databases, customer lists and customer databases) under the laws of any
jurisdiction, whether registered or unregistered, and any applications for
registration therefor (“Database Rights”) and (f) any similar, corresponding or
equivalent rights to any of the foregoing.

(jj)                “Know-how” means the unpatented inventions, formulae,
compositions, designs, drawings, specifications, procedures and methods,
together with any accumulated skills and experience.

(kk)             “License” has the meaning set forth in Section 2.1(a).

(ll)                 “License Deliverables” shall be the tangible copies of the
Licensed Property (as described in Exhibit B) and services (such as training
sessions and meetings) relating to the transfer of the Licensed Property to be
provided to Hydrex, including but not limited to detailed design and
specifications of the Licensed Property, Know-how, component Know-how, training
sessions, meetings and list of Freestone personnel that will be made available
to facilitate transfer of the Licensed Property as more specifically and
completely set forth on Exhibit B.

(mm)         “License Fee” means the amounts set forth on Exhibit D payable by a
Hydrex Licensee in consideration of the License.

(nn)             “License Royalty” means the royalty payments set forth on
Exhibit D.

(oo)             “Licensed Property” means Freestone’s design, development,
research and technology that is related to ORUs, including, without limitation,
intangible and tangible embodiments, whether in electronic, written or other
media, of designs, design and manufacturing documentation (such as bill of
materials, build instructions and test reports), schematics, algorithms,
routines, software, databases, lab notebooks, development and lab equipment,
processes, prototypes and devices, Derivative Works or Improvements of the
foregoing (including any work product) owned or controlled by Freestone.
Licensed Property includes the Intellectual Property Rights in any of the
foregoing, including any Intellectual Property Rights related thereto licensed
or acquired from third parties. Without limiting the foregoing, Exhibit B sets
forth a list of items, components, elements and parts included in or related to
the Licensed Property as of the Effective Date, including but not limited to
Patents, Patent applications, unregistered Trademarks, Trademark registrations
and applications, unregistered Copyrights, Copyright registrations and
applications, Trade Secrets, Know-how, technical and business information and
third party licenses.

(pp)             “Licensed Suppliers” means SRS Engineering Corporation (“SRS”)
and KWS Manufacturing Co., Ltd. (“KWS”).



3

 

 

(qq)             “Licensed Territory” means (a) the States of Arkansas, Arizona,
California, Colorado, Kansas, Louisiana, New Mexico, Oklahoma, and Texas;
(b) the Republic of Trinidad and Tobago; and (c) any new States added pursuant
to Section 2.6 or by mutual agreement of the parties; provided, that the
Licensed Territory is subject to reduction on a State-by-State basis pursuant to
Section 2.1(f) and (g). For the purposes of this Agreement a specifically
identified geographic region will be referred to as a “State.”

(rr)                “Lien” means any mortgage, lien, pledge, charge, security
interest, claim, encumbrance, restriction on transfer, conditional sale or other
title retention device or arrangement (including, without limitation, a capital
lease), transfer for the purpose of subjection to the payment of any
indebtedness, restriction on the creation of any of the foregoing, restriction
(such as a license or other obligation to a third party) that would in any way
diminish Hydrex’s rights under this Agreement, or encumbrance of any kind
whatsoever, whether relating to an asset or right or profits therefrom.

(ss)               “Loss” or, collectively, “Losses” has the meaning set forth
in Section 8.1.

(tt)                “New License” has the meaning set forth in Section 2.6.

(uu)             “Offer Notice” has the meaning set forth in Section 2.6(a).

(vv)             “Operator” means Hydrex Oil Recovery Services, LLC, an
Affiliate of Hydrex.

(ww)           “ORU” means an oil recovery unit manufactured or fabricated by or
for Hydrex using the Licensed Property and the detailed specifications of which
have been previously provided by Freestone to Hydrex in writing. Hydrex shall
own all rights in and to the term “ORU,” including the right to use and register
as a trademark.

(xx)             “ORU Specifications” means the detailed specifications
described in the definition of “ORU,” above.

(yy)             “Person” (whether or not capitalized) shall mean a corporation,
an association, a partnership, a limited liability company or other business
entity, an individual or a Governmental Entity.

(zz)              “Purchase Order” has the meaning set forth in Section 5.2(b).

(aaa)          “Right of First Refusal” has the meaning set forth in
Section 2.6.

(bbb)          “ROFR Territory” means the States of Idaho, Montana, Nebraska,
Nevada, North Dakota, Oregon, South Dakota, Utah, Washington and Wyoming and any
lost States as set forth in Section 2.6.

(ccc)           “Software” has the meaning set forth in Section 6.2(l).

(ddd)          “Solvent” means solvent based on Freestone’s proprietary formula
as described on a confidential basis on Exhibit A.

(eee)           “Solvent Purchase Price” has the meaning set forth in
Section 5.2(b).

(fff)             “Tax” or, collectively, “Taxes” means (i) any and all
national, state, local and foreign taxes, assessments and other governmental
charges, duties, impositions and liabilities, including taxes based upon or
measured by gross receipts, income, profits, sales, use and occupation, and
value added, ad valorem, transfer, franchise, withholding, payroll, recapture,
employment, excise and property taxes as well as public imposts, fees and social
security charges (including health, unemployment and pension insurance),
together with all interest, penalties and additions imposed with respect to such
amounts, (ii) any liability for the payment of any amounts of the type described
in clause (i) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any period, and (iii) any liability for the
payment of any amounts of the type described in clauses (i) or (ii) as a result
of any express or implied obligation to indemnify any other person or as a
result of any obligation under any agreement or arrangement with any other
person with respect to such amounts and including any liability for taxes of a
predecessor entity.



4

 

 

(ggg)           “Territory” means the Licensed Territory and the ROFR Territory,
collectively.

(hhh)          “Third Party Claim” has the meaning set forth in Section 9.3(a).

1.2                Construction.

(a)                 For purposes of this Agreement, whenever the context
requires: the singular number will include the plural, and vice versa; the
masculine gender will include the feminine and neuter genders; the feminine
gender will include the masculine and neuter genders; and the neuter gender will
include the masculine and feminine genders.

(b)                 Any rule of construction to the effect that ambiguities are
to be resolved against the drafting party will not be applied in the
construction or interpretation of this Agreement.

(c)                 As used in this Agreement, the words “include” and
“including” and variations thereof will not be deemed to be terms of limitation,
but rather will be deemed to be followed by the words “without limitation.”

(d)                 Except as otherwise indicated, all references in this
Agreement to “Sections” and “Exhibits” are intended to refer to Sections and
Exhibits to this Agreement.

(e)                 The headings in this Agreement are for convenience of
reference only, will not be deemed to be a part of this Agreement, and will not
be referred to in connection with the construction or interpretation of this
Agreement.

Section 2.             License of Licensed Property

2.1                Grant of License.

(a)                 Freestone hereby grants to Hydrex the exclusive (including
with respect to Freestone) right and license to use, have used, copy, prepare
Derivative Works of and Improvements upon, store, modify, reproduce, display,
perform, distribute, sell, offer for sale, import, assemble, export, and subject
to Section 5.1 make or have made thirty (30) ORUs, and otherwise exploit the
Licensed Property in any and all manners for any and all purposes in the
Licensed Territory (the “License”), effective as of the Effective Date.
Additionally, Hydrex will have the right to replace any ORU that is damaged,
stolen or otherwise rendered unserviceable.

(b)                 Freestone hereby agrees that it shall not grant any other
license to the Licensed Property, or any portion or element thereof, within the
Licensed Territory for as long as Hydrex has exclusive rights under the License
therein. In addition, Freestone shall not grant any license or rights or engage
or participate in or continue any activity that is, or is reasonably likely to
be, competitive with Hydrex’s or a Hydrex Licensee’s use or intended use of the
Licensed Property as contemplated by the License within the Territory. Freestone
shall not, without Hydrex’s prior written consent, sell or provide, or cause or
permit others to sell or provide, Solvent to any person or entity in the
Licensed Territory or in circumstances in which Freestone knows or has
reasonable cause to believe that any person or entity would use the Solvent in
the Territory in a manner that is reasonably likely to be competitive with
Hydrex’s or a Hydrex Licensee’s use or intended use of the Licensed Property as
contemplated by the License.

(c)                 Freestone shall take no action (including without limitation
the exercise of any rights reserved by Freestone and not granted to Hydrex
hereunder) that would, or would reasonably be expected to, diminish the value of
the Licensed Property or derogate, impair or limit Hydrex’s rights hereunder,
including without limitation the right to use the Licensed Property as
contemplated hereby. Freestone shall not use the Licensed Property, either
inside or outside the Licensed Territory, in a manner that does, or is
reasonably likely to, diminish the value of the Licensed Property or derogate,
impair or limit Hydrex’s rights in the Territory hereunder. For example, and
without limiting the generality of the foregoing sentences, Freestone shall not
publish or disclose any Trade Secret or Know-how relating to the Licensed
Property to any third party without first entering into a confidentiality
agreement with such third party that is at least as restrictive as the
confidentiality restrictions set forth herein.

(d)                 Hydrex may grant (i) sublicenses to the Licensed Property
(and the use of the License Deliverables) and (ii) the right to manufacture,
assemble and use ORUs and to purchase and use Solvent in the Licensed Territory
to Affiliates and unaffiliated parties (the “Hydrex Licensees”). Hydrex may
sell, lease or otherwise provide ORUs to a Hydrex Licensee and may operate ORUs
on behalf of such Hydrex Licensee or may permit such Hydrex Licensee to operate
such ORUs on its own behalf. The terms and conditions of the foregoing
sublicenses and arrangements shall be determined by Hydrex in its sole
discretion, provided that Hydrex shall give Freestone the opportunity to review
the terms and conditions of any sublicense with a Hydrex Licensee that is not an
Affiliate of Hydrex prior to Hydrex’s execution thereof, and Freestone shall
have the opportunity to object to such sublicense solely on the basis of Good
Cause with respect to the proposed sublicensee. ORUs produced by or on behalf of
Hydrex for sublicensing will be subject to the License Royalty payments set
forth on Exhibit D.



5

 

 

(e)                 Hydrex anticipates using (but is not obligated to use)
Operator as the entity that will be responsible for supervising the fabricating,
manufacturing, delivering, assembling, placing into service, and operating the
ORUs on behalf of Hydrex Licensees. Hydrex may also engage other Affiliates or
unaffiliated parties to operate the ORUs, or to perform any other services, in
the Licensed Territory on its behalf or on behalf of Hydrex Licensees. The terms
and conditions of the foregoing arrangements shall be determined by Hydrex in
its sole discretion. Notwithstanding the engagement of Operator or other parties
to conduct the activities contemplated by this paragraph (e), Hydrex agrees that
it shall at all times during the term of this Agreement maintain commercial
liability insurance in such amounts as it reasonably deems necessary with
respect to the risks to Hydrex and Hydrex Licensees relating to the operation of
ORUs (including ORUs into which Improvements have been incorporated as
contemplated by Section 5.1(e)) and the use of the Solvent as contemplated by
this Agreement.

(f)                  The exclusive rights under the License set forth in this
Section 2.1 shall be subject to termination on a State-by-State basis in the
event that neither Hydrex nor a Hydrex Licensee has placed a fully operable ORU
capable of commercial operation in such State within three (3) years after the
date on which Hydrex places its first ORU into commercial operation in the
Licensed Territory (the “Commercialization Date”). Hydrex will provide Freestone
with written notice of the Commercialization Date within thirty (30) days of its
occurrence. The three (3)-year period shall be extended on a day-by-day basis to
the extent any delay in placing an ORU in service is due to any failure or delay
in performance by Freestone of its obligations hereunder or the occurrence or
existence of a Force Majeure. Freestone acknowledges and agrees that Hydrex has
the right, but not the obligation, to make or have made ORUs and otherwise to
exploit the Licensed Property as stated in Section 2.1(a) above and that any
failure by Hydrex, whether intentional or unintentional, voluntary or
involuntary, avoidable or unavoidable, to place the first or any subsequent ORU
into service within the time periods specified herein, or at all, shall not
constitute a breach or default under any provision of this Agreement, and that
Freestone’s sole recourse related to such failure shall be its right to
terminate Hydrex’s exclusive rights under the License on a State-by-State basis
as provided in this paragraph (f).

(g)                 Hydrex will have the irrevocable option to extend the three
(3)-year period set forth in paragraph (f) above for up to two (2) additional
years. Hydrex may elect to extend by providing written notice to Freestone
thirty (30) days prior to the end of the initial three-year period. Hydrex may
elect to extend for two (2) years by paying an extension fee of Three Hundred
Thousand Dollars ($300,000.00); or alternatively, Hydrex may elect to extend for
one (1) year by paying an extension fee of One Hundred Fifty Thousand Dollars
($150,000.00), in which event it may subsequently extend for a second year by
giving written notice to Freestone thirty (30) days prior to the end of the
initial one-year extension period and paying an additional One Hundred Fifty
Thousand Dollars ($150,000.00). In each case payment will be due within thirty
(30) days after Hydrex gives the written notice of election to Freestone. All
extension fees paid will be non-refundable, but will be applied as credits
against all succeeding License Fee payments set forth on Exhibit D until
recouped in full by Hydrex. As used in this Agreement, the “Commercialization
Period” means the period beginning on the Effective Date and ending at the close
of business on the Commercialization Date, as the same may be extended pursuant
to this Section 2.1(g).

(h)                 The exclusive rights under the License set forth in this
Section 2.1 shall also be subject to termination at the election of Freestone in
the event that Hydrex has not obtained financing, or a commitment to finance, in
an aggregate amount equal to at least Three Million Dollars ($3,000,000.00) for
the purpose of commencing operations under this Agreement (including but not
limited to the production of the first ORU) by no later than the first
anniversary of the Effective Date or, if a Force Majeure exists on such
anniversary date, no later than thirty (30) days after the Force Majeure no
longer exists. The amount required to be obtained by such date in order to
preserve such exclusive rights shall be reduced if Hydrex presents reasonable
evidence to Freestone that a lower amount will be sufficient to complete the
production of the first ORU. Hydrex makes no representations, warranties or
guarantees that it will be able to obtain any financing, or commitment to
finance, for purposes of commencing operations under this Agreement, in an
amount sufficient for such purpose or any other amount, and Hydrex has no
obligation to seek or accept any offer of financing. Freestone acknowledges and
agrees that any failure by Hydrex, whether intentional or unintentional,
voluntary or involuntary, avoidable or unavoidable, to obtain any financing or
to commence the intended operations under this Agreement within the time periods
specified herein, or at all, shall not constitute a breach or default under any
provision of this Agreement, and that Freestone’s sole recourse related to such
failure shall be its right to terminate Hydrex’s exclusive rights under the
License as provided in this paragraph (h).



6

 

 

2.2                Delivery of License Deliverables.

(a)                 Freestone agrees to deliver to Hydrex, at no additional cost
to Hydrex, the License Deliverables in accordance with the schedule and manner
set forth on Exhibit C attached hereto and incorporated herein by reference. On
an on-going basis during the term of the License, Freestone shall inform Hydrex
of any updates to the License Deliverables or Licensed Property, including
without limitation such updates that are Derivative Works or Improvements to the
License Deliverables or Licensed Property, and shall provide Hydrex with any
such updates promptly after such updates become available.

(b)                 In addition to the License Deliverables, Freestone shall,
within a mutually agreed time following execution of this Agreement (i) provide
detailed training sessions of the Licensed Property; (ii) arrange for meetings
between Freestone personnel and Hydrex personnel to transfer Know-how and other
knowledge regarding the Licensed Property to Hydrex; (iii) make available
appropriate personnel and resources to respond to requests and inquiries from
Hydrex regarding the Licensed Property; and (iv) provide such other services and
resources as may be reasonably requested by Hydrex.

(c)                 At Hydrex’s election, Hydrex may require Freestone to enter
into an escrow agreement with an escrow agent selected by Hydrex and reasonably
acceptable to Freestone for any plans, specifications and Solvent formula(s)
included in the Licensed Property. In such event, Freestone shall deposit into
the escrow account and shall keep on deposit for so long as Hydrex pays the cost
of such escrow, a full set of Freestone’s fully annotated plans, specifications
and Solvent formula(s) relating to the Licensed Property. Freestone’s deposited
materials shall be timely updated by Freestone when any material change is made
to the applicable plans, specifications or Solvent formula(s). The escrow agent
shall be directed, pursuant to the escrow agreement, to release to Hydrex all
deposited materials in the event that (i) Freestone ceases to remain in business
or proceedings have been instituted by or against Freestone (including without
limitation proceedings under Chapter 7 of the United States Bankruptcy Code)
that are intended to lead to a dissolution of Freestone or the cessation of its
business, or Freestone publicly announces its intention to take, or cause or
permit to be taken, any action that would be reasonably likely to result in the
commencement of such proceedings, (ii) a receiver is appointed over Freestone’s
assets or Freestone makes an assignment for the benefit of creditors or
(iii) any arbitration award is rendered in Hydrex’s favor pursuant to a
proceeding held in accordance with Section 13.3 of this Agreement relating to a
breach or default of this Agreement by Freestone. In addition, Freestone shall
deliver to each Person engaged by it to produce Solvent a written instrument, in
a form approved by Hydrex and its counsel, instructing and granting permission
to such Solvent supplier to supply Solvent, using Freestone’s proprietary
formulas, directly to Hydrex (without any further act on the part of Freestone
or any court being required) in the event that any bankruptcy or insolvency
proceedings have been instituted by or against Freestone (other than proceedings
intended to lead to a dissolution of Freestone or the cessation of its business,
which shall be governed by the preceding sentence), or Freestone publicly
announces its intention to take, or cause or permit to be taken, any action that
would be reasonably likely to result in the commencement of such proceedings.
Such written instrument shall state that the Solvent supplier’s right to provide
Solvent directly to Hydrex will terminate upon the termination of such
proceedings and/or the complete dismissal or discharge of Freestone therefrom,
and Hydrex will thereafter resume obtaining Solvent from Freestone in accordance
with the terms of this Agreement; provided, however, that nothing herein shall
prevent Hydrex or a Solvent supplier from fully complying with the terms and
conditions of any orders for Solvent made by Hydrex after the commencement or
announcement of such proceedings and prior to such termination, dismissal or
discharge. Freestone shall deliver such written instrument to such Solvent
suppliers upon the earlier of the commencement of any such proceeding, a public
announcement contemplated by this paragraph or a request from Hydrex (which
Hydrex may make at any time).

2.3                License Fee.

In consideration of the License granted to Hydrex hereunder, Hydrex or the
Hydrex Licensees, as appropriate, shall pay Freestone the License Fee set forth
on Exhibit D attached hereto and incorporated herein by reference. The License
Fee shall be payable in accordance with the payment terms set forth on Exhibit
D.



7

 

 

2.4                Referrals.

In the event that at any time during the term of this Agreement Freestone
receives an inquiry from any person or entity with respect to an ORU in the
Licensed Territory (whether such inquiry regards ownership, use or related
services) Freestone will (i) notify Hydrex of such inquiry and (ii) refer such
person or entity to Hydrex for the negotiation of a sublicense or other
arrangement (which shall be determined in Hydrex’s sole discretion) with respect
to the Licensed Property and ORU in the Licensed Territory.

2.5                Lost Territory.

In the event Hydrex or a Hydrex Licensee places a fully operational ORU capable
of commercial operation in a State within the Licensed Territory within the
Commercialization Period and, following the Commercialization Period, ceases
operation in such State for a period of more than one hundred eighty (180)
consecutive days (not counting any period of time during which a Force Majeure
exists) Hydrex or such Hydrex Licensee will lose its exclusive rights in such
State; provided, however, that Hydrex may extend such one hundred eighty
(180)-day period by an additional ninety (90) days by payment to Freestone of an
extension fee of One Hundred Thousand Dollars ($100,000.00), and provided
further, that any State for which Hydrex loses its exclusive rights under this
Section 2.5 will be added to the ROFR Territory and be subject to Section 2.6
below.

2.6                Right of First Refusal.

In the event that Freestone intends to grant a license to the Licensed Property
in the ROFR Territory to a third party, including an Affiliate of Freestone (a
“New License”), Hydrex shall have a right of first refusal (the “Right of First
Refusal”) with respect to the New License as set forth in this Section 2.6. For
purposes of clarity, Hydrex acknowledges that Freestone shall have the right to
conduct negotiations with any third party regarding the potential grant of a New
License to such third party without disclosing to Hydrex the existence or
content of such negotiations, provided that Freestone complies with its duties
and obligations under this Section 2.6 prior to entering into or granting, or
agreeing to enter into or grant, a New License to any third party.

(a)                 Prior to consummating a New License with any third party,
Freestone shall deliver notice to Hydrex stating the terms and conditions of the
New License that Freestone has determined to accept, including, without
limitation, the consideration to be paid, the material terms of such offer, the
name and address of the prospective licensee and, in the case of written
materials provided to prospective licensees, copies of such materials (an “Offer
Notice”). Freestone shall keep Hydrex informed on a prompt basis of the status,
terms and substance of any discussions or negotiations of any such proposed New
License from and after the date on which the Offer Notice is given. Freestone
shall not enter into or grant, or agree to enter into or grant, any such New
License unless and until the Right of First Refusal has expired without exercise
by Hydrex, or has otherwise been waived by Hydrex, pursuant to the terms of this
Section 2.6.

(b)                 Hydrex shall have a period of thirty (30) days from the date
of receipt of the Offer Notice to elect to exercise its Right of First Refusal
and match the lower of (i) the offered terms or (ii) the terms hereunder by
delivering written notice to Freestone of its election to do so (the “Election
Notice”). If Hydrex fails to deliver the Election Notice within thirty (30) days
of receipt of the Offer Notice or if Hydrex waives its Right of First Refusal in
writing, then Hydrex shall be deemed to have waived the Right of First Refusal,
and Freestone shall have ninety (90) days to consummate the New License with the
third party upon terms no more favorable to the licensee than those set forth in
the Offer Notice.

(c)                 If the New License to the third party is not completed
within ninety (90) days of the waiver of Hydrex’s Right of First Refusal or if
the terms of the New License to the third party are more favorable to the
licensee in any respect than the terms set forth in the Offer Notice delivered
to Hydrex, then Freestone shall not consummate the proposed New License with the
third party and Hydrex’s Right of First Refusal shall renew, and Freestone shall
be required to follow the procedure outlined in this Section 2.6 with respect to
any subsequent offer to grant a license to the same or any other third party.

Section 3.             CONSULTING SERVICES

3.1                Consulting Services.

On or as soon as practicable after the Effective Date, Freestone will make
available to Operator and Operator will engage Cade Carter (the “Consultant”)
under an Independent Contractor Consulting Services Agreement containing such
terms and conditions as the Operator and the Consultant may agree.



8

 

 

Section 4.             Intellectual Property Rights and Obligations

4.1                Ownership of Intellectual Property Rights.

(a)                 Any Intellectual Property Right that is (i) owned,
controlled or provided by, or licensed to Freestone prior to the Effective Date
or (ii) owned, controlled, developed, created or provided by, or licensed to
Freestone after the Effective Date and that is developed or created by Freestone
independently and not on behalf of Hydrex (collectively, the “Freestone IP”)
shall continue to be owned by Freestone and shall not become the property of
Hydrex. Hydrex expressly acknowledges that Freestone shall own all Intellectual
Property Rights in and to the Freestone IP, and that all use of such rights as
they may be used by Hydrex shall inure to the benefit of Freestone.

(b)                 In the event that during the term of this Agreement
Freestone develops or acquires any Know-how or Intellectual Property Rights that
(i) are not Derivative Works or Improvements to the Licensed Property, (ii) do
not otherwise fall within the scope of Licensed Property, and (iii) are
developed or acquired independently by Freestone (any Know-how or Intellectual
Property Right that satisfies each of the foregoing clauses (i) though (iii),
inclusive, is hereinafter referred to as an “Independent Development”), such
Independent Development will be the exclusive property of Freestone and will not
be subject to the License set forth in the Agreement. Freestone will negotiate
in good faith the grant of a license of Independent Developments to Hydrex in
the Licensed Territory upon mutually agreeable terms and conditions, but in no
event less favorable terms than offered by Freestone to a third party.

(c)                 Any Intellectual Property Right (i) owned, controlled or
provided by Hydrex, a Hydrex Licensee, or Hydrex’s suppliers or consultants
other than Freestone, prior to the Effective Date or (ii) owned, controlled,
developed, created or provided by, or licensed to Hydrex (other than the
Licensed Property) or on behalf of Hydrex after the Effective Date and that is
developed or created by Hydrex (and not a Derivative Work or Improvement to the
Licensed Property) (collectively the “Hydrex IP”), shall continue to be owned by
Hydrex and shall not become the property of Freestone.

4.2                Development of Improvements; Collaboration.

(a)                 In the event that Hydrex wishes to develop or have Freestone
develop an Improvement under this Agreement, it shall provide written notice
thereof to Freestone (an “Improvement Notice”). Within ten (10) business days of
Hydrex’s delivery of the Improvement Notice, Freestone and Hydrex will meet to
discuss the proposed Improvement. If Freestone does not wish to participate in
development of the Improvement, Hydrex may proceed to do so at its own cost and
expense, in which event the Improvement will be owned by Hydrex, provided that
Hydrex will negotiate in good faith the grant of a license of such Improvement
to Freestone outside of the Territory upon mutually agreeable terms and
conditions. If Freestone wishes to participate in the development of the
Improvement, each Party shall appoint a representative to serve on a joint
development committee to oversee the design and development of such Improvement
agreed to be developed by the Parties hereunder (each, a “Development
Committee”). Each Party may freely change its representative upon written notice
delivered to the other Party.

(b)                 With respect to each co-developed Improvement, the
responsibilities of its Development Committee shall include, but not be limited
to, the following: (i) to approve and adopt the development plan; (ii) to
formulate overall strategy for the co-developed Improvement; (iii) to establish
specifications for such co-developed Improvement; (iv) to review all results of
the development work, and, if necessary, direct modifications of the goals and
scope of such work consistent with this Section 4.2; and (v) to coordinate the
exchange of information between the Parties regarding the design and development
of such co-developed Improvement.

(c)                 The Development Committee shall negotiate in good faith
mutually agreeable terms pursuant to which such co-developed Improvement shall
be developed pursuant to this Agreement, including, without limitation,
establishing (i) the parameters and design specifications for such co-developed
Improvement; (ii) the budget for each phase of the development and design
process; (iii) each party’s specific duties and obligations with respect to the
development of such co-developed Improvement; (iv) the allocation among the
Parties of the costs and expenses related to such co-developed Improvement; and
(v) a timeline of the development of and delivery dates relating to such
co-developed Improvement.



9

 

 

(d)                 The Development Committee shall negotiate in good faith
mutually agreeable terms pursuant to which such Improvement shall be
commercially exploited, including, without limitation, establishing
(i) provisions for each Party to recapture its costs of development of the
Improvement; (ii) ownership of the co-developed Improvement; (iii) licensing of
the co-developed Improvement by Freestone to other licensees and royalties to
Hydrex in such event based on the contribution by Hydrex to such co-developed
Improvement.

(e)                 This Section 4.2 does not apply to Hydrex IP that (i) is
made by Hydrex, independent of any Confidential Information of Freestone or
joint development by Freestone, or (ii) is acquired from a third party by
Hydrex.

4.3                Periodic Review of Intellectual Property Rights

. Hydrex and Freestone, or their representatives, shall meet on a regular basis,
no less than once per year, to discuss in good faith and to disclose to the
other party (i) the existing and any new Intellectual Property Rights with
respect to the Licensed Property and (ii) the status of the filing, prosecution
and maintenance of any and all Patent applications and Patents, Trademark
applications and Trademarks, Copyright registrations and Copyrights with respect
to such Intellectual Property Rights, and to provide tangible copies of such
Patent applications and Patents, Trademark applications and Trademarks,
Copyright registrations and Copyrights, designs, Know-how, trade secrets or
other materials related to such new Intellectual Property Rights to the other
party. Without limiting the generality of the foregoing, Freestone shall notify
Hydrex in writing as soon as practicable, but in any event at least sixty (60)
days prior to the applicable final bar date, of any Intellectual Property Right
with respect to the Licensed Property, for which (i) Freestone does not intend
to file, prosecute or maintain the associated Patent applications and Patents,
Trademark applications and Trademarks, Copyright registrations and Copyrights,
(ii) Freestone intends to seek limited rights (e.g., in a select number of
countries), or (iii) Freestone is considering abandoning or limiting the breadth
of prosecution.

4.4                Registration of Intellectual Property Rights.

(a)                 Each party or its designee will have sole control over the
filing, prosecution and maintenance of any and all Patent applications and
Patents, Trademark applications and Trademarks, Copyright registrations and
Copyrights in the Freestone IP or Hydrex IP, as applicable, whether pending or
not yet filed as of the Effective Date.

(b)                 Notwithstanding the foregoing, in the event (A) Hydrex
receives notice from Freestone in writing pursuant to Section 4.4 that Freestone
does not intend to timely file, prosecute and maintain any Intellectual Property
Rights with respect to the Licensed Property or maintain same as Trade Secrets,
or (B) Hydrex identifies and notifies Freestone of such Intellectual Property
Rights with respect to the Licensed Property and Freestone does not either
notify Hydrex of its intent to maintain same as Trade Secrets or file, prosecute
and maintain such Intellectual Property Rights within thirty (30) days of
receipt of notice from Hydrex, Hydrex shall have the right, upon written notice
to Freestone, to file, prosecute and maintain such particular Intellectual
Property Rights that Freestone does not intend to pursue, and Hydrex shall
become the owner of such Intellectual Property Rights; provided that Hydrex
shall grant to Freestone a fully paid up, non-exclusive license outside of the
Territory to the Intellectual Property Rights that it has so filed, prosecuted
and maintained. Prior to the exercise by Hydrex of its right to file, prosecute
and maintain any Intellectual Property Rights in accordance with this
Section 4.4(b), Hydrex and Freestone shall discuss in good faith and mutually
agree on whether to keep such Intellectual Property Rights as Trade Secrets. In
the event Hydrex exercises its rights under this Section 4.4(b), Freestone
agrees that it shall assist Hydrex with the filing, prosecution and maintenance
of the applicable Intellectual Property Rights and, accordingly, Freestone
agrees to make available to Hydrex or its counsel, at Hydrex’s expense,
inventors and other reasonably necessary persons employed by it for interviews
and/or testimony to assist in good faith in further filing, prosecution or
maintenance of such Intellectual Property Rights, including the signing of
documents related thereto.

(c)                 Each party will promptly inform the other as to all matters
that come to its attention that may affect the preparation, filing, prosecution,
or maintenance of the Intellectual Property Rights with respect to the Licensed
Property and permit each other to provide comments and suggestions with respect
to the preparation, filing, and prosecution of the Intellectual Property Rights
with respect to the Licensed Property, which comments and suggestions will be
considered by the other party.



10

 

 

Section 5.             Purchase and Supply of ORU Components and Solvent

5.1                Purchase and Supply of ORU Components.

(a)                 For the one (1) year period commencing on the Effective Date
(the “Exclusivity Period”), the Licensed Suppliers shall be Hydrex’s exclusive
supplier of components and manufacturing and assembly services for the ORUs (and
identical products), subject to the terms and conditions (including termination
rights) of the agreements between Hydrex and the Licensed Suppliers and
paragraph (c) below; provided, however, that generic components (i.e., parts and
components that are available generally and not specifically designed for use in
the ORUs) may be purchased by Hydrex from any vendor deemed acceptable to Hydrex
in its sole and absolute discretion.

(b)                 Hydrex will enter into agreements with the Licensed
Suppliers with respect to ORU components and ORUs on terms and conditions to be
negotiated by Hydrex with each such Licensed Supplier.

(c)                 At the conclusion of the Exclusivity Period, Hydrex will be
free to purchase components and manufacturing and assembly services for ORUs
hereunder from alternate sources of supply (“Alternate Component Sources”);
provided, however, that it will give Freestone thirty (30) days prior written
notice and the opportunity to object to an Alternate Component Source for Good
Cause. Notwithstanding paragraph (a) above, Hydrex shall also have the right to
use Alternate Component Sources during the Exclusivity Period in the event a
Licensed Supplier fails to supply Hydrex with ORU components or otherwise to
perform its obligations under its agreement with Hydrex in a timely manner
(subject to any cure provisions therein), provided that Hydrex shall give
Freestone the opportunity to object to any such Alternative Component Source for
Good Cause pursuant to the procedure described in the preceding sentence.
Freestone will provide each Alternate Component Source, on a confidential basis,
sufficient information to enable a reputable manufacturer skilled in the
applicable field and using its own processes to manufacture ORU Components.

(d)                 Freestone shall provide Hydrex with updated specifications
for the ORUs reflecting any Improvements thereto made by or for Freestone.
Hydrex shall have the right to purchase or manufacture, or cause to be
manufactured, ORUs and ORU components existing (or the specifications of which
exist) as of the Effective Date and any new, enhanced or modified versions of
the ORUs and ORU components, and the specifications therefor, developed or
created thereafter.

(e)                 Upon the reasonable request of Freestone, Hydrex shall agree
to test Improvements developed by Freestone by incorporating such Improvements
into one or more ORUs to be used by Hydrex or a Hydrex Licensee in its
operations, provided that Freestone shall bear all costs associated with such
testing, including out-of-pocket costs incurred by Hydrex in connection with
such testing (including but not limited to the installation or implementation of
the Improvements and the evaluation of performance) and lost revenues directly
resulting from any degradation in performance of an ORU resulting from the
Improvement.

5.2                Purchase of Solvent.

(a)                 Freestone will use commercially reasonable efforts to supply
Hydrex with its Solvent requirements pursuant to forecasts provided by Hydrex to
Freestone.

(b)                 The purchase price for Solvent shall be the sum of (i)
Freestone’s actual cost of acquiring or producing Solvent plus (ii) ten percent
(10%) of such costs, not including taxes, insurance, shipping or other ancillary
charges (the “Solvent Purchase Price”). All other terms of sale shall be in
accordance with Hydrex’s standard purchase order (the “Purchase Order”), signed
or transmitted by an authorized representative of Hydrex. Upon receipt of a
Purchase Order from Hydrex, Freestone shall confirm acceptance of such Purchase
Order in writing within five (5) business days of receipt thereof.

(c)                 Freestone shall use its best commercial efforts to maintain
in inventory at all times a sufficient supply of Solvent to meet Hydrex’s
reasonably anticipated needs. Hydrex shall communicate with Freestone on a
regular basis (not less frequently than quarterly) regarding Hydrex’s forecasted
needs for Solvent in order to assist Freestone in complying with its obligations
under this Section 5.2(c). Freestone shall in all cases give priority to
Hydrex’s orders for Solvent over orders for Solvent from any other party
(including Freestone itself and its Affiliates or Licensees having rights to use
the Solvent outside the Licensed Territory), and Freestone shall not sell or
otherwise provide Solvent to any person or entity if doing so would result in
(i) any delay in filling any Hydrex order in full or (ii) Freestone’s failure to
comply with its covenant set forth in the first sentence of this paragraph.



11

 

 

(d)                 Notwithstanding the foregoing, Freestone shall not be deemed
to have breached or failed to perform its obligations under this Section 5.2 to
the extent that its performance of such obligations has been prevented or
delayed by the occurrence or existence of a Force Majeure.

5.3                Audit.

Freestone shall maintain accurate books and records in accordance with U.S.
Generally Accepted Accounting Principles (GAAP), applied on a consistent basis,
relating to the cost of supplying Solvent to Hydrex. Such books and records
shall be in sufficient detail so as to allow for verification of Freestone’s
compliance with the terms of this Agreement. Upon reasonable notice, during
regular business hours, not more than once per year, Freestone shall allow
Hydrex, or its representative or agent, to audit Freestone’s books and records
related to the acquisition, production and sale of Solvent. Except as provided
below, all costs associated with such audit(s) shall be borne solely by Hydrex.
If such audit reveals an overcharge with respect to such costs Freestone shall
pay to Hydrex an amount equal to the difference between the price charged to
Hydrex for the sales in question and the Solvent Purchase Price that should have
been charged in accordance with Section 5.2(b), within thirty (30) days after
receiving the supporting documentation thereof. If the aggregate amount of
overcharges equals ten percent (10%) or more of the amount that should have been
charged to Hydrex by Freestone for the audited period, then Freestone shall
promptly reimburse Hydrex for the reasonable cost of the audit. Any information
developed during the audit shall be subject to the confidentiality provisions of
this Agreement, and Freestone may redact its books and records as it reasonably
determines is necessary to protect the confidential information of third
parties.

5.4                Alternate Solvent Source.

Hydrex may identify alternate sources for the supply of Solvent (“Alternate
Solvent Sources”) and provide the name of such Alternate Solvent Sources to
Freestone. Freestone may reject a proposed Alternate Solvent Source only for
Good Cause. In the absence of Good Cause, Hydrex will be free to use such
Alternate Solvent Source. Freestone will provide each Alternate Solvent Source,
on a confidential basis, Freestone’s Solvent formula and such other information
as is necessary and sufficient to enable a reputable manufacturer skilled in the
applicable field and using its own processes to manufacture Solvent. For
purposes of clarity, Hydrex acknowledges that the License Royalty shall be
payable on Gross Receipts derived by Hydrex or a Hydrex Licensee from the use of
each ORU, as provided in Exhibit D, whether the Solvent used in connection with
such ORU is obtained from Freestone or from an Alternate Solvent Source.

5.5                Alternate Solvent Source Fee.

In the event Hydrex utilizes an Alternate Solvent Source in connection with an
ORU, provided that Freestone has not failed to perform in full its obligations
under Section 5.2(c), Hydrex will pay to Freestone an alternate sourcing fee
equal to ten percent (10%) of the purchase price of such solvent paid to the
Alternate Solvent Source (not including taxes, insurance, shipping or other
ancillary charges), provided that the alternate sourcing fee will be reduced to
the extent the purchase price paid to the Alternate Solvent Source plus the
alternate sourcing fee exceeds the most recent Solvent Purchase Price paid to
Freestone under Section 5.2(b).

Section 6.             Representations and Warranties of Freestone

Freestone hereby represents and warrants to Hydrex as set forth below. Each
representation and warranty set forth in this Section 6 shall be a continuing
representation and warranty, made as of the Effective Date and as of each date
during the term of this Agreement.

6.1                General Representations and Warranties of Freestone.

(a)                 Freestone is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada. Freestone has the
corporate power to own its properties and to carry on its business as currently
conducted and as currently contemplated to be conducted. Freestone is duly
qualified or licensed to do business and in good standing as a foreign
corporation in each jurisdiction in which it conducts business.

(b)                 Freestone has all requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Freestone, including approval by Freestone’s
board of directors and, if required, stockholders, and no further action is
required on the part of Freestone to authorize this Agreement and the
transactions contemplated hereunder. This Agreement has been duly executed and
delivered by Freestone and, assuming the due authorization, execution and
delivery by Hydrex, constitutes and will constitute the valid and binding
obligation of Freestone, enforceable against Freestone in accordance with its
terms.



12

 

 

(c)                 Neither the execution and delivery by Freestone of this
Agreement nor the consummation of the transactions contemplated hereby will
conflict with, or result in any violation of, or default under (with or without
notice or lapse of time, or both) or give rise to a right of termination,
cancellation, modification or acceleration of any obligation, payment of any
benefit, or loss of any benefit under (any such event, a “Conflict”) (i) any
provision of the articles of incorporation, as amended, and bylaws, as amended,
of Freestone, (ii) any Contract to which Freestone is a party or to which
Freestone or its properties or assets are subject, or (iii) any judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to Freestone or
any of its properties (whether tangible or intangible) or assets, including but
not limited to the Licensed Property.

(d)                 No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with any Governmental Entity or any third
party, including a party to any agreement with Freestone (so as not to trigger
any Conflict), is required in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

(e)                 There is no suit, claim, Actions or Proceedings of any
nature pending, or to the knowledge of Freestone, threatened, against Freestone
with respect to the Licensed Property (tangible or intangible) or the Solvent
nor, to the knowledge of Freestone, is there any reasonable basis therefor.

(f)                  Neither this Agreement nor the transactions contemplated by
this Agreement will result in: (i) Hydrex or Freestone granting to any third
party any right to or with respect to any Intellectual Property Rights owned by,
or licensed to, either of them, (ii) Hydrex or Freestone being bound by, or
subject to, any non-compete or other restriction on the operation or scope of
their respective businesses, or (iii) Hydrex or Freestone being obligated to pay
any royalties or other amounts to any third party in excess of those payable by
either of them, respectively, in the absence of this Agreement or the
transactions contemplated hereby.

(g)                 Freestone has not taken any actions (including without
limitation the exercise of any rights reserved by Freestone and not granted to
Hydrex hereunder) and there is no agreement (non-competition or otherwise),
commitment, judgment, injunction, order or decree to which Freestone is a party
or otherwise binding upon Freestone, which has or may reasonably be expected to
have the effect of prohibiting, impairing, derogating, interfering with or
diminishing Hydrex’s rights under this Agreement.

6.2                Representations and Warranties Regarding Intellectual
Property Rights.

(a)                 Freestone owns or controls the Licensed Property exclusively
or has the right to assign an exclusive license to the Licensed Property in the
Territory. Freestone has good and valid title to the Licensed Property.

(b)                 The Licensed Property and the Solvent and, to the knowledge
of Freestone, any use thereof by Hydrex or the Hydrex Licensees in accordance
with this Agreement do not and will not infringe upon the Intellectual Property
Rights of any person, firm or corporation. To the knowledge of Freestone, there
is no Patent application that is pending that if issued would be infringed by
the Licensed Property or the Solvent.

(c)                 The Licensed Property is accurately and completely set forth
on Exhibit B and operates materially in accordance with the specifications and
materials provided to Hydrex.

(d)                 The License, the Licensed Property and Freestone’s
production and sale of the Solvent are not in violation of any other agreement
or restrictions binding upon Freestone.

(e)                 To the extent that any Licensed Property or the Solvent has
been developed or created independently by or jointly with any person other than
Freestone, Freestone has a written agreement with such person with respect
thereto, and Freestone thereby has obtained ownership of, and is the exclusive
owner of, all Intellectual Property Rights therein by operation of Law or by
valid assignment.



13

 

 

(f)                  Freestone has not transferred ownership of, or granted any
license or right to use, or authorized the retention of any rights to use or
joint ownership of, any Licensed Property or any Intellectual Property Right in
the Licensed Property or the Solvent.

(g)                 To the knowledge of Freestone, the Licensed Property
includes all the Intellectual Property Rights used in or reasonably necessary to
the operation and performance of the ORUs in accordance with the ORU
Specifications.

(h)                 No third party who has licensed Intellectual Property Rights
with respect to the Licensed Property to Freestone has ownership rights or
license rights to Improvements made by Freestone to such Intellectual Property
Rights which have been licensed to Freestone.

(i)                   The manufacture, production, operation, use and commercial
exploitation of ORUs and the Licensed Property and the use of the Solvent by
Hydrex, the Hydrex Licensees or other persons authorized by Hydrex as
contemplated by this Agreement does not, and will not, infringe or
misappropriate the Intellectual Property Rights of any person, violate the
rights of any person (including rights to privacy or publicity), or constitute
unfair competition or trade practices under the laws of any jurisdiction.
Freestone has not received any notice from any person claiming that such
manufacture, production, operation, use or commercial exploitation by or under
the authority of Freestone infringes or misappropriates, or would infringe or
misappropriate, the Intellectual Property Rights of any person or constitutes,
or would constitute, unfair competition or trade practices under the laws of any
jurisdiction (nor does Freestone have any knowledge of any basis therefor).

(j)                  All necessary registration, maintenance and renewal fees in
connection with the Licensed Property have been paid and all necessary documents
and certificates in connection with the Licensed Property have been filed with
the relevant Patent, Copyright, Trademark or other authorities in the United
States or foreign jurisdictions, as the case may be, for the purposes of
maintaining the Intellectual Property Rights in the Licensed Property. In each
case in which Freestone has acquired any Intellectual Property Rights from any
person with respect to the Licensed Property or the Solvent, Freestone has
obtained a valid and enforceable assignment sufficient to irrevocably transfer
all rights in such Intellectual Property Rights (including the right to seek
past and future damages with respect thereto) to Freestone and, to the maximum
extent provided for by, and in accordance with, applicable laws and regulations,
Freestone has recorded each such assignment with the relevant governmental
authorities, including the U.S. Patent and Trademark Office, the U.S. Copyright
Office, or their respective equivalents in any relevant foreign jurisdiction, as
the case may be. For each of the Patents and Patent applications owned by
Freestone: (1) all inventors have been identified and properly named; (2) all
inventors have executed an assignment of rights in the underlying invention to
Freestone; (3) Freestone is the sole assignee of such rights; and (4) the U.S.
Patent and Trademark Office (and each similar non-US agency with which filings
have been made) has been provided full disclosure, including all known prior art
and preferred embodiment at the time of filing.

(k)                 There are no Contracts, licenses or agreements between
Freestone and any other person with respect to Licensed Property or the Solvent
under which there is any dispute regarding the scope of such agreement, or
performance under such agreement, including with respect to any payments to be
made or received by Freestone thereunder.

(l)                   Exhibit E sets forth all software used or required for use
as part of or in connection with the Licensed Property (the “Software”). All of
the Software is commercially available for not more than $2,000 per product or
$10,000 in the aggregate. None of such Software has been modified by Freestone.

(m)               There are no pending or, to the knowledge of Freestone,
threatened Actions or Proceedings against Freestone that contest the validity,
use or ownership of the Licensed Property or the Solvent or any basis upon which
a third party could make a claim against Freestone for invalidity,
unenforceability or inequitable conduct with respect to any Intellectual
Property Rights in the Licensed Property or the Solvent. To the knowledge of
Freestone, no third person infringes, has infringed upon, has misappropriated or
otherwise violates or has violated any Intellectual Property Rights in the
Licensed Property or the Solvent and no third person has prior rights to or has
challenged Freestone’s rights to the Licensed Property or the Solvent.

(n)                 Freestone has protected Freestone’s rights in confidential
information and Trade Secrets of Freestone in accordance with Freestone’s Trade
Secret policy, a copy of which has been provided to Hydrex and to the extent
reasonable and customary in the industries in which Freestone operates.
Freestone has and enforces a policy requiring each employee and consultant of
Freestone to execute a proprietary rights and confidentiality agreement and all
current and former employees and consultants of Freestone who have created or
modified any of the Licensed Property or the Solvent have executed such an
agreement assigning all of such employees’ and consultants’ rights in and to the
Licensed Property or the Solvent to Freestone.



14

 

 

(o)                 Neither the Licensed Property nor the Solvent is subject to
any proceeding or outstanding decree, order, judgment or settlement agreement or
stipulation that restricts in any manner the use, transfer or licensing thereof
by Freestone or may affect the validity, use or enforceability of the Licensed
Property or Hydrex’s use and exploitation of the License or the Solvent.

6.3                ORU-Specific Representations and Warranties of Freestone.

(a)                 Each ORU, when manufactured in accordance with the ORU
Specifications, will perform in accordance with such ORU Specifications.

(b)                 Freestone has furnished to Hydrex the ORU Specifications
together with any additional information with respect thereto reasonably
necessary for a competent manufacturer exercising industry standard practices to
make an ORU in compliance with the ORU Specifications.

6.4                Freestone Solvent-Specific Representation and Warranties.

(a)                 Exhibit A contains an accurate description of what
Freestone’s proprietary formula for the Solvent does and how the Solvent
functions, and states how the Solvent will perform, in all material respects, in
accordance with such description when used with ORUs manufactured in accordance
with the ORU Specifications.

(b)                 All Solvent sold and delivered to Hydrex by Freestone will
have been prepared in accordance with the formula contained in, and will
otherwise meet all the requirements of, the specifications therefor contained in
the information deposited into the escrow account, if any, contemplated by
Section 2.2(c) and described on Exhibit A.

Section 7.             Representations and Warranties of Hydrex

Hydrex hereby represents and warrants to Freestone, as of the Effective Date, as
follows:

7.1                General Representations and Warranties of Hydrex.

(a)                 Hydrex is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of Texas.
Hydrex has the corporate power to own its properties and to carry on its
business as currently conducted and as currently contemplated to be conducted.
Hydrex is duly qualified or licensed to do business and in good standing as a
foreign corporation in each jurisdiction in which it conducts business.

(b)                 Hydrex has all requisite company power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
company action on the part of the Hydrex and no further action is required on
the part of the Hydrex to authorize this Agreement and the transactions
contemplated hereunder. This Agreement has been duly executed and delivered by
Hydrex and, assuming the due authorization, execution and delivery by Freestone,
constitutes and will constitute the valid and binding obligation of Hydrex,
enforceable against Hydrex in accordance with its terms.

(c)                 Neither the execution and delivery by Hydrex of this
Agreement nor the consummation of the transactions contemplated hereby will
result in any Conflict with or under (i) any provision of the certificate of
formation, as amended, and the limited liability company agreement or
regulations, as amended, of Hydrex, (ii) any Contract to which Hydrex is a party
or to which Hydrex or its properties or assets are subject, or (iii) any
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Hydrex or any of its properties (whether tangible or intangible) or assets,
except in each case where such Conflict will not have a material adverse effect
on Hydrex.



15

 

 

(d)                 No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with any Governmental Entity or any third
party, including a party to any agreement with Hydrex (so as not to trigger any
Conflict), is required in connection with Hydrex’s execution and delivery of
this Agreement or its consummation of the transactions contemplated hereby.

(e)                 Neither this Agreement nor the transactions contemplated by
this Agreement will result in Hydrex being bound by, or subject to, any
non-compete or other restriction on the operation or scope of its business.

(f)                  Hydrex has not taken any actions and there is no agreement
(non-competition or otherwise), commitment, judgment, injunction, order or
decree to which Hydrex is a party or otherwise binding upon Hydrex, which has or
may reasonably be expected to have the effect of prohibiting, impairing,
derogating, interfering with or diminishing any rights granted by Hydrex to
Freestone under this Agreement.

Section 8.             Indemnification

8.1                Indemnification by Freestone.

Freestone shall defend, indemnify and hold Hydrex and its officers, directors,
and affiliates (collectively, the “Hydrex Indemnified Parties”), harmless
against all claims, losses, liabilities, damages, deficiencies, costs and
expenses, including reasonable attorneys’ fees and expenses of investigation and
defense (hereinafter individually, a “Loss” and collectively, “Losses”) paid,
incurred, accrued or sustained by the Hydrex Indemnified Parties, or any of
them, directly or indirectly, as a result of (a) any breach or inaccuracy of a
representation or warranty of Freestone contained in this Agreement or in any
certificate or instrument delivered to Hydrex pursuant to this Agreement or
(b) any failure by Freestone to perform or comply with any covenant applicable
to it contained in this Agreement.

8.2                Indemnification by Hydrex.

Hydrex shall defend, indemnify and hold Freestone and its officers, directors,
and affiliates (collectively, the “Freestone Indemnified Parties”), harmless
against Losses paid, incurred, accrued or sustained by the Freestone Indemnified
Parties, or any of them, directly or indirectly, as a result of (a) any breach
or inaccuracy of a representation or warranty of Hydrex contained in this
Agreement or in any certificate or instrument delivered to Freestone pursuant to
this Agreement or (b) any failure by Hydrex to perform or comply with any
covenant applicable to it contained in this Agreement.

8.3                Third Party Claims.

(a)                 Promptly after the receipt by any person entitled to
indemnification pursuant to this Section 8 (the “Indemnified Party”) of notice
of the commencement or proposed commencement of any action (such action, a
“Third Party Claim”), such Indemnified Party shall, if a claim with respect
thereto is to be made against any party or parties obligated to provide
indemnification pursuant to this Section 8 (the “Indemnifying Party”), give such
Indemnifying Party written notice of such Third Party Claim in reasonable detail
in light of the circumstances then known to such Indemnified Party; provided,
that the failure of the Indemnified Party to provide such notice shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent that such failure to give notice shall materially prejudice any defense
or claim available to the Indemnifying Party.

(b)                 The Indemnifying Party shall be entitled to assume the
defense of any Third Party Claim with counsel reasonably satisfactory to the
Indemnified Party, at the Indemnifying Party’s sole expense; provided that the
Indemnifying Party shall not be entitled to assume or continue control of the
defense of any Third Party Claim if (i) the Third Party Claim relates to or
arises in connection with any criminal proceeding, action, indictment,
allegation or investigation, (ii) the Third Party Claim seeks an injunction or
equitable relief against any Indemnified Party, or (iii) the Indemnifying Party
has failed to defend or is failing to defend in good faith the Third Party
Claim.

(c)                 If the Indemnifying Party assumes the defense of any Third
Party Claim, (i) it shall not settle the Third Party Claim without the consent
of the Indemnified Party unless the settlement shall include (A) no admission of
liability on the part of any Indemnified Party and (B) an unconditional release
of each Indemnified Party, reasonably satisfactory to the Indemnified Party,
from all liability with respect to such Third Party Claim; (ii) subject to the
limitations set forth herein, it shall indemnify and hold the Indemnified Party
harmless from and against any and all Losses caused by or arising out of any
settlement or judgment of such claim and may not claim that it does not have an
indemnification obligation with respect thereto; and (iii) the Indemnified Party
shall have the right (but not the obligation) to participate in the defense of
such Third Party Claim and to employ, at its own expense, counsel separate from
counsel employed by the Indemnifying Party; provided, that the reasonable fees
and expenses of such counsel shall be at the expense of the Indemnifying Party
if the Indemnifying Party and the Indemnified Party are both named parties to
the proceedings and the Indemnified Party shall have received an opinion of
counsel that representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them; and
provided further, that the Indemnifying Party shall not be responsible for the
fees and expenses of more than one separate law firm.



16

 

 

(d)                 The Indemnified Party shall not settle any Third Party Claim
if the Indemnifying Party shall have any obligation as a result of such
settlement (whether monetary or otherwise) unless such settlement is consented
to in writing by the Indemnifying Party, such consent not to be unreasonably
withheld or delayed.

8.4                Right to Set Off.

In addition to any other rights and remedies available to Hydrex hereunder,
Hydrex will have the right to set off amounts owed by Freestone to Hydrex
against amounts payable by Hydrex to Freestone under this Agreement provided
that (a) Hydrex is not delinquent in the payment of any undisputed charges to
Freestone, and (b) in the event Freestone disputes any amount set-off by Hydrex
pursuant to this Section 8.4, Freestone shall have the option by delivery of
written notice to Hydrex to submit such Dispute to mediation in accordance with
Section 13.3(c). If the neutral mediator recommends that Hydrex pay Freestone
any amount so set-off by Hydrex, Freestone shall be entitled to immediate
payment of such amount, and Hydrex may exercise any rights or remedies available
to it under this Agreement, including filing a suit with a court of competent
jurisdiction. Payment by Hydrex of any amount that was set-off under this
Section 8.4 shall not be construed, interpreted or deemed as an admission of
liability, or statement against interest, by Hydrex or as an agreement of the
amount owed by one party to the other.

Section 9.             Limitation on Liability

9.1                Limitation on Monetary Damages.

EXCEPT FOR BREACHES OF CONFIDENTIALITY, INDEMNIFICATION OBLIGATIONS, GROSS
NEGLIGENCE, WILLFUL MISCONDUCT, OR AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
AGREEMENT, (A) NEITHER PARTY’S LIABILITY FOR DAMAGES HEREUNDER, REGARDLESS OF
THE FORM OF ACTION, SHALL EXCEED THE TOTAL FEES PAID (IN THE CASE OF FREESTONE’S
LIABILITY TO HYDREX) OR PAYABLE (IN THE CASE OF HYDREX’S LIABILITY TO FREESTONE)
FOR THE PRODUCTS & SERVICES HEREUNDER; AND (B) NEITHER PARTY WILL BE LIABLE FOR
(WHETHER IN CONTRACT, WARRANTY, TORT, PRODUCT LIABILITY OR OTHER THEORY), TO THE
OTHER PARTY OR ANY OTHER PERSON OR ENTITY FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES ARISING OUT OF THIS AGREEMENT, EVEN IF SUCH PARTY
HAS BEEN MADE AWARE OF THE POSSIBILITY OF SUCH DAMAGES.

9.2                Specific Performance.

Freestone acknowledges that a breach by it of its duties or obligations
hereunder will cause irreparable harm to Hydrex and the Hydrex Licensees and
that the remedy at law, including money damages, for any such breach would be
inadequate. Freestone therefore agrees that, in the event of any such breach or
threatened breach, Hydrex shall be entitled, in addition to all other available
remedies, to specific performance of the terms hereof and to an injunction
restraining any breach or threatened breach of any provision hereof by
Freestone, without the necessity of showing economic loss and without any bond
or other security being required. Freestone further acknowledges that Hydrex’s
duties and obligations under this Agreement consist primarily of its obligation
to pay the License Fee as contemplated by Section 2.3 and Exhibit D, and money
damages would therefore be adequate to compensate Freestone for any breach by
Hydrex of its duties or obligations under this Agreement. Accordingly, Freestone
hereby acknowledges and agrees that its right to seek money damages (subject ot
the limitations in section 9.1) is its sole and exclusive remedy for any breach
of this Agreement by Hydrex, and Freestone hereby waives, and agrees not to
assert, any rights it may have to specific performance of the terms hereof, an
injunction restraining any breach or threatened breach of any provision hereof
by Hydrex or any other equitable remedy whatsoever.



17

 

 

Section 10.         Termination

10.1            Termination by Freestone.

Freestone may terminate the License:

(a)                 upon at least ninety (90) days prior written notice to
Hydrex in the event Hydrex has failed to pay Freestone any undisputed
Consideration due under this Agreement and Hydrex does not cure such failure
within the ninety (90) day period; or

(b)                 upon written notice to Hydrex in the event that Hydrex’s
exclusive license rights under this Agreement shall have been terminated in
accordance with Section 2.1(h).

10.2            Termination by Hydrex.

Hydrex may terminate the License:

(a)                 upon at least thirty (30) days prior written notice to
Freestone in the event Freestone has materially breached any of the terms or
conditions hereof and such breach has not been cured within such thirty (30) day
period; or

(b)                 by written notice to Freestone in the event that Freestone
becomes insolvent, files or has filed against it a petition under any bankruptcy
law (which, if involuntary, is unresolved after sixty (60) days), proposes any
dissolution, liquidation, composition, financial reorganization, or
recapitalization with creditors, makes an assignment or trust mortgage for the
benefit of creditors, or a receiver trustee, custodian, or similar agent is
appointed or takes possession with respect to any property or business of such
party. Notwithstanding any other rights of either party under this Agreement,
all rights and licenses granted under this Agreement by Freestone to Hydrex are,
and shall otherwise be deemed to be, for purposes of Section 365(n) of the U.S.
Bankruptcy Code, if applicable, licenses of rights to “intellectual property” as
defined under Section 101 of the Bankruptcy Code. The parties agree that Hydrex,
as a licensee of such rights under this Agreement, may retain and fully exercise
all of its rights and elections under the U.S. Bankruptcy Code.

Section 11.         Non-Competition

11.1            Non-Competition Agreement with Key Employees and Principals.

Freestone shall cause each of the key employees and principals set forth on
Exhibit F attached hereto and incorporated herein by reference to enter into the
Non-Competition Agreement in the form attached hereto as Exhibit G with Hydrex
and Freestone. Freestone acknowledges and agrees that entry by all of the key
employees and principals into their respective Non-Competition Agreements with
Hydrex and Freestone is a condition precedent to any payment of the
Consideration by Hydrex. Freestone represents and warrants to Hydrex that it has
paid such key employees and principals as required by applicable law in
connection with the Non-Competition Agreements.

Section 12.         Confidentiality and publicity

12.1            Protection of Confidential Information.

Each party acknowledges that it will have access to proprietary or confidential
information (“Confidential Information”) of the other party, including, but not
limited to, Trade Secrets and proprietary information included in the Licensed
Property and the terms of this Agreement. Each party will protect the
Confidential Information of the other party in the same manner in which it
protects its own Confidential Information (but in any event will use no less
than reasonable care), except as may be specifically permitted hereunder.
Confidential Information disclosed by either party and entitled to protection
under this Agreement shall include, without limitation, the terms and conditions
of this Agreement, source code, design documents, specifications, either party’s
financial information, either party’s or a third party’s confidential product
information, whether or not any such information is marked as confidential, and,
in addition, any other information identified as confidential by appropriate
markings on any documents exchanged or, if disclosed orally, on a subsequent
written notice provided within ten (10) days of disclosure.

12.2            Exceptions to Confidential Treatment. The obligations of
confidentiality and non-use specified above will not apply to any information of
one party which:



18

 

 

(a)                 was known by the other party prior to the execution of this
Agreement and not obtained or derived, directly or indirectly, from such party
or its Affiliates, or if so obtained or derived, was lawfully obtained or
derived and is not held subject to any confidentiality or non-use obligations;

(b)                 is or becomes public or available to the general public
otherwise than through any act or default of the other party; provided that no
trade secret or other item of Confidential Information shall be considered to be
public or available to the general public unless it becomes generally and
publicly known to persons having no obligation of confidentiality to the
parties, and provided further that only such portion of a trade secret or other
item of Confidential Information that is so generally known shall be considered
to be public or available to the general public;

(c)                 is obtained or derived prior or subsequent to the date of
this Agreement from a third party which is lawfully in possession of such
information and does not hold such information subject to any confidentiality or
non-use obligations;

(d)                 is independently developed by such party without use of the
other party’s Confidential Information, as so established by reasonable evidence
presented by such developing party; or

(e)                 is required to be disclosed by one of the parties pursuant
to applicable law or under a government or court order or to comply with the
rules of the Securities and Exchange Commission or any stock exchange, including
NASDAQ; provided, however, that (i) the obligations of confidentiality and
non-use will continue to the fullest extent not in conflict with such law, order
or rule; and (ii) if and when a party is required to disclose such Confidential
Information pursuant to any such law, order or rule, such party will give notice
to, and cooperate with, the other party to allow such party to make efforts to
obtain a protective order or take such other actions as will prevent or limit,
to the fullest extent possible, public access to, or disclosure of, such
Confidential Information. Without limiting the foregoing, Freestone agrees that
in connection with the filing of this Agreement as an exhibit to any report
filed with the Securities and Exchange Commission, it will seek confidential
treatment of Exhibit D hereto and such other provisions hereof as Hydrex may
reasonably request and will redact, to the extent permitted by the Commission,
all such provisions from such filing.

12.3            Breach of Confidentiality Obligations.

Each party acknowledges and agrees that, in the event of a breach or threatened
breach of this Section 12, the other party will have no adequate remedy in money
or damages and, accordingly, shall be entitled to seek preliminary, permanent
and other injunctive relief without having to post bond or prove irreparable
injury.

12.4            Publicity.

Each party agrees that it will not issue any press release or make any other
public announcement regarding the execution or the terms of this Agreement, or
regarding any relationship or transaction between the parties hereto, without
the prior consent of the other party, which will not be unreasonably withheld.
Notwithstanding the foregoing, this Section 12.4 shall not prevent Freestone
from complying with its reporting obligations under the Securities Exchange Act
of 1934, as amended, and the rules of the Securities and Exchange Commission
thereunder, provided that Freestone shall give Hydrex a reasonable opportunity
to review and comment on any report that Freestone intends to file thereunder to
the extent such report refers to this Agreement or to Hydrex or to any
relationship or transaction between the parties hereto.

Section 13.         General

13.1            Warrants.

As a material inducement to Hydrex to enter into this Agreement, concurrently
with the execution and delivery hereof, Freestone has granted and issued to
Hydrex a warrant to purchase shares of common stock of Freestone, and has agreed
to grant certain additional warrants in the future, covering such numbers of
shares and containing such terms and conditions as are set forth in that certain
Warrant Purchase Agreement between the parties dated as of the date hereof.

13.2            Notices.

All notices, requests, demands, claims and other communications under or
relating to this Agreement shall be in writing and shall be delivered personally
by hand delivery or national postal service, certified, return receipt
requested, postage prepaid, Federal Express or other internationally-recognized
receipted overnight courier service, or sent by a confirmed (confirmation report
printed) facsimile transmission or via email with follow up copy sent by any of
the aforesaid means (failure to send follow up copy by other means shall be
deemed failed delivery of notice), to the intended party at the address set
forth below (unless notification of a change of address is given in writing).
Notice shall be deemed delivered upon the date of personal delivery or facsimile
transmission or email transmission or the date of delivery as indicated by
Federal Express or other internationally-recognized receipted overnight courier
service, or the date indicated on the return receipt from the national postal
service.



19

 

 

If to Hydrex: Hydrex Technologies, LLC

1777 N.E. Loop 410, Suite 600,

San Antonio, TX 78217

 

Attention: Mr. Mark S. Woodward

Fax: (830) 629-5173

E-mail: markwoodward@hydrexcorp.com

 

With a copy to (which shall not constitute notice):

 

Thompson & Knight LLP

1722 Routh St., Suite 1500

Dallas, TX 75201

 

Attention: Mr. Kenn W. Webb

Fax: (214) 880-3139

E-mail: kenn.webb@tklaw.com

 

If to Freestone: Freestone Resources, Inc.

325 N. St. Paul Street, Suite 1350

Dallas, TX 75201

 

Attention: Mr. Clayton Carter, President

Fax: (214) 880-4874

E-mail: ccarter@freestoneresourcesinc.com

 

With a copy to (which shall not constitute notice):

 

The Law Offices of S. George Alfonso

5340 Alpha Road

Dallas, Texas 75240

 

Attention: Mr. George Alfonso

E-mail: geoalfo@aol.com

 

13.3            Dispute Resolution.

In the event of any claim, conflict, controversy, disagreement or dispute
between the parties arising out of, or related in any way to, this Agreement
(“Dispute”), and prior to serving notice of any material breach, the parties are
required first to attempt resolution of such Dispute in accordance with the
escalation procedures set forth in this Section 13.3.

(a)                 Informal Negotiation. The parties shall attempt in good
faith to resolve within thirty (30) days any Dispute not resolved in the regular
course of business by informal negotiations between executives of the parties
having direct responsibility within their respective organizations for the
administration of this Agreement upon written notice by one party to the other
requesting such negotiation.

(b)                 Formal Negotiation. In the event a Dispute is not resolved
by informal negotiations pursuant to Section 13.3(a), such Dispute may be
referred by either party to the senior executive level of each party by written
notice delivered in accordance with this Agreement. Each party shall appoint and
authorize a senior executive to resolve the Dispute on behalf of such party.
Such senior executives will meet for negotiations within thirty (30) calendar
days after receipt of the written notice at a time and place mutually acceptable
to both senior executives (the “Initial Negotiation Period”) and attempt in good
faith to resolve the Dispute within the Initial Negotiation Period.



20

 



(c)                 Mediation. (i) If the parties are unable to resolve a
Dispute in the manner provided in Section 13.3(b) or (ii) at Freestone’s option
pursuant to Section 8.4, the parties shall initiate mediation. The parties shall
attempt to reach agreement on a mediator within fifteen (15) days after the
expiration of the Initial Negotiation Period or receipt of notice from Freestone
to commence mediation under Section 8.4, as applicable. If the parties do not
reach agreement on a mediator within that period, either party may request that
the American Arbitration Association (“AAA”) appoint a mediator as provided in
its mediation rules. The parties shall cooperate with AAA and with one another
in selecting a mediator from AAA’s panel of neutral third parties and in
promptly scheduling the mediation proceedings. The parties covenant that they
will participate in the mediation in good faith and that they will share equally
in its costs. All offers, promises, conduct and statements, whether oral or
written, made in the course of the mediation by any of the parties, their
agents, employees, experts and attorneys and by the mediator or any AAA
employees are confidential, privileged and inadmissible for any purpose,
including impeachment, in any proceeding involving the parties, provided that
evidence that is otherwise admissible or discoverable shall not be rendered
inadmissible or non-discoverable as a result of its use in the mediation. The
parties agree to engage in at least one “cooling off period” of twenty-four (24)
hours between mediation sessions prior to ending the mediation process. If the
Dispute is not resolved within thirty (30) days from the date of the submission
of the Dispute to mediation (or such later date as the parties may mutually
agree in writing), either party may submit the dispute to Arbitration as
provided for in subsection (d) below by providing to the other party a written
request for arbitration as contemplated by paragraph (d)(2) below and the Rules.

(d)                 Arbitration. Any Dispute that is not resolved via mediation
as set forth in subsection (c) above shall be exclusively and definitively
resolved through final and binding arbitration, it being the intention of the
Parties that this is a broad form arbitration agreement designed to encompass
all possible disputes.

(1) Rules. The arbitration shall be conducted in accordance with the commercial
arbitration rules (as then in effect) of the AAA (the “Rules”).

(2) Number of Arbitrators. The arbitration shall be conducted by three
arbitrators, unless both Parties to the dispute agree to a sole arbitrator
within thirty (30) calendar days after the filing of the arbitration. For
greater certainty, for purposes of this section, the filing of the arbitration
means the date on which the claimant’s written request for arbitration is
received by the other parties to the dispute.

(3) Method of Appointment of the Arbitrators.

(i)                   If the arbitration is to be conducted by a sole
arbitrator, then the arbitrator will be jointly selected by the Parties. If the
Parties fail to agree on the arbitrator within thirty (30) calendar days after
the filing of the arbitration, or fail to agree to extend this deadline, then
the AAA shall appoint the arbitrator.

(ii)                 If the arbitration is to be conducted by three arbitrators,
each Party shall appoint one arbitrator from a list of AAA-approved arbitrators
within thirty (30) calendar days of the filing of the arbitration, and the two
arbitrators so appointed shall select the presiding arbitrator within thirty
(30) calendar days after the latter of the two arbitrators has been appointed by
the Parties. If a Party fails to appoint its Party-appointed arbitrator or if
the two Party-appointed arbitrators cannot reach an agreement on the presiding
arbitrator within the applicable time period, then the AAA shall appoint the
remainder of the three arbitrators not yet appointed.

(4) Place of Arbitration. Unless otherwise agreed by the Parties, the place of
arbitration shall be Austin, Texas.

(5) Governing Law. The arbitration will conducted pursuant to the procedural and
substantive laws of the State of Texas.

(6) Language. The arbitration proceedings shall be conducted in the English
language and the arbitrator(s) shall be fluent in the English language.

(7) Entry of Judgment. The award of the arbitral tribunal shall be final and
binding. Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction.



21

 

 

(8) Notice. All notices required for any arbitration proceeding shall be deemed
properly given if sent in accordance with Section 13.2.

(9) Qualifications and Conduct of the Arbitrators. All arbitrators shall be and
remain at all times wholly impartial, and, once appointed, no arbitrator shall
have any ex parte communications with any of the Parties concerning the
arbitration or the underlying dispute other than communications directly
concerning the selection of the presiding arbitrator, where applicable.

(10) Interim Measures. Either Party may apply to a court for interim measures
(i) prior to the constitution of the arbitral tribunal (and thereafter as
necessary to enforce the arbitral tribunal’s rulings) or (ii) in the absence of
the jurisdiction of the arbitral tribunal to rule on interim measures in a given
jurisdiction. The Parties agree that seeking and obtaining such interim measures
shall not waive the right to arbitration. The arbitrators (or in an emergency
the presiding arbitrator acting alone in the event one or more of the other
arbitrators is unable to be involved in a timely fashion) may grant interim
measures including injunctions, attachments and conservation orders in
appropriate circumstances, which measures may be immediately enforced by court
order. Hearings on requests for interim measures may be held in person, by
telephone, by video conference or by other means that permit the Parties to
present evidence and arguments.

(11) Costs and Attorneys’ Fees. The arbitral tribunal is authorized to award
costs and attorneys’ fees and to allocate them between the Parties. The costs of
the arbitration proceedings, including attorneys’ fees, shall be borne in the
manner determined by the arbitral tribunal.

(12) Interest. The award shall include interest, as determined by the arbitral
tribunal, from the date of any default or other breach of this Agreement until
the arbitral award is paid in full. Interest shall be awarded at a rate equal to
the most recently available consensus prime rate as published in The Wall Street
Journal plus two percent (2%), not to exceed the highest rate allowed by law.

(13) Currency of Award. The arbitral award shall be made and payable in United
States dollars, free of any tax or other deduction.

(14) Exemplary Damages. The Parties waive their rights to claim or recover, and
the arbitral tribunal shall not award, any punitive, multiple, or other
exemplary damages (whether statutory or common law), except to the extent such
damages have been awarded to a third party and are subject to allocation between
or among the parties to the dispute.

(15) Waiver of Challenge to Decision or Award. To the extent permitted by law,
any right to appeal or challenge any arbitral decision or award, or to oppose
enforcement of any such decision or award before a court or any governmental
authority, is hereby waived by the Parties, except with respect to the limited
grounds for modification or non-enforcement provided by any applicable
arbitration statute or treaty.

(16) Confidentiality. All negotiations, mediation, and arbitration relating to a
Dispute (including a settlement resulting from negotiation or mediation, an
arbitral award, documents exchanged or produced during a mediation or
arbitration proceeding, and memorials, briefs or other documents prepared for
the arbitration) are confidential and may not be disclosed by the Parties, their
employees, officers, directors, counsel, consultants, and expert witnesses,
except to the extent necessary to enforce this section or any arbitration award,
to enforce other rights of a Party, or as required by law; provided, however,
that breach of this confidentiality provision shall not void any settlement or
award.

13.4            Assignment.

This Agreement and the other agreements entered into by the parties in
connection herewith will be binding on the parties’ respective successors and
permitted assigns. Freestone may not assign this Agreement and/or any of the
rights or obligations hereunder without the prior written consent of Hydrex.
Hydrex shall have the right, at Hydrex’s election, to assign this Agreement to
an Affiliate within the ninety (90) day period following the Effective Date.

13.5            Independent Parties.

The parties shall at all times be independent parties. Neither party is an
employee, joint venture, agent or partner of the other; neither party is
authorized to assume or create any obligations or liabilities, express or
implied, on behalf of or in the name of the other.



22

 

 

13.6            Severability.

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, then (a) such provision will be interpreted,
construed or reformed to the extent reasonably required to render the same
valid, enforceable and consistent with the original intent underlying such
provision; (b) such provision will remain in effect to the extent it is not
invalid or unenforceable; and (c) the remainder of this Agreement shall remain
in full force and effect and shall in no way be invalidated.

13.7            Waiver.

A delay or failure in enforcing any right or remedy afforded hereunder or by law
shall not prejudice or operate to waive that right or remedy or any other right
or remedy for a future breach of this Agreement, whether of a like or different
character.

13.8            Governing Law.

This Agreement, including any Exhibits attached hereto, shall be construed in
accordance with the substantive and procedural laws of the United States and the
State of Texas applicable to agreements executed and wholly performed therein,
without regard to rules or principles of conflict of laws that might require the
application of the laws of any other jurisdiction.

13.9            Entire Agreement.

This Agreement, including any Exhibits attached hereto, sets forth the entire
agreement between the parties and supersedes all contracts, proposals or
agreements, whether oral or in writing, and all negotiations, discussions and
conversations, between the parties with respect to the subject matter contained
in this Agreement. Any policies, agreements or understandings made between the
parties relating to the subject matter of this Agreement and not explicitly set
forth in this Agreement are void and unenforceable. This Agreement may be
amended, supplemented or modified only by a written instrument duly executed by
or on behalf of each party hereto.

13.10         Counterparts.

This Agreement may be executed in counterparts, each of which shall be
considered an original hereof but all of which together shall constitute one
agreement. It is the express intent of the parties to be bound by the exchange
of signatures on this Agreement via electronic transmissions or original
signatures.

[Signature page follows.]

 

23

 



IN WITNESS WHEREOF, Freestone and Hydrex have executed this Agreement as of the
date first written above.

 

FREESTONE RESOURCES, INC.

a Nevada corporation

 

By: /s/ Clayton Carter

Clayton Carter, President and CEO

 

 

 

 

 

HYDREX TECHNOLOGIES, LLC

 

By: HYDREX CORP.

a Texas corporation

Its: Sole Manager

 

 

 

By: /s/ Mark S. Woodward

Mark S. Woodward, President

 

 

SIGNATURE PAGE

MASTER AGREEMENT

 

 
 

Exhibit A

Solvent

The Solvent has a chemical affinity for hydrocarbons. The Solvent will fully
encapsulate and bond to a hydrocarbon molecule, and chemically separate said
hydrocarbon molecule from any solid or liquid medium. The Solvent’s chemical
bond with the hydrocarbon molecule will be broken when the Solvent is heated to
approximately one hundred and fifty degrees Fahrenheit and higher.

Laboratory gas chromatography tests indicate that the Solvent will not degrade
or change in molecular structure once it has bonded to a hydrocarbon molecule.
Gas chromatography also indicates that the Solvent will not degrade or change in
molecular structure as the Solvent transfers from various states of matter (eg:
gas to liquid or liquid to gas).

The Solvent is not considered a hazardous waste product and it is not considered
a carcinogen. The Solvent has no flashpoint.

 

A-1

 
 

Exhibit B

Licensed Property

 

Redacted pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 (“Rule
24b-2”), as amended, and in accordance with the applicable exemption from
disclosure under the Freedom of Information Act, 5.U.S.C. §552. A copy of the
redacted information has been separately filed with the Commission pursuant to
Rule 24b-2.

 

B-1

 
 

Exhibit C

License Deliverables

 

Redacted pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 (“Rule
24b-2”), as amended, and in accordance with the applicable exemption from
disclosure under the Freedom of Information Act, 5.U.S.C. §552. A copy of the
redacted information has been separately filed with the Commission pursuant to
Rule 24b-2.

 

C-1

 
 

Exhibit D

Financial Terms

I.                    CONSIDERATION:

1.                   Definitions: For the purposes of this Exhibit D the
following definitions will apply:

a.                   “Gross Receipts” means revenues invoiced and received by
Hydrex or a Hydrex Licensee directly attributable to the use of an ORU and not
other elements of services provided by Hydrex or a Hydrex Licensee, and
exclusive of any mobilization/demobilization charges, discounts or refunds made
to any customers, cost-plus charges for service personnel, and Freestone’s
proportionate share of excise, sales and other taxes payable to any taxing
authority in any jurisdiction related to the operation of an ORU in such
jurisdiction (“Freestone’s Proportionate Share”). For this purpose, Freestone’s
Proportionate Share with respect to the operation of each ORU shall be
(i) fifteen percent (15%) of the total amount of such taxes payable to the
applicable taxing authority during the periods in which Section 2.b(i)(A) below
is applicable with respect to such ORU, and (ii) a percentage equal to the
applicable License Royalty percentage specified in Section 2.b(i)(B) below
during the periods in which Section 2.b(i)(B) is applicable with respect to such
ORU.

Freestone shall have the option of agreeing to pay Freestone’s Proportionate
Share, and to file all related tax returns and reports, directly to the
applicable taxing authorities with respect to all (but not less than all) of the
ORUs with respect to which it is entitled to receive the License Royalty
pursuant to Section 2.b below. If such an election is made, (a) Hydrex shall
provide, or cause to be provided, to Freestone information setting forth the
amount of such taxes not later than thirty (30) days before each due date
thereof, and (b) Freestone shall make all such payments and file all such
returns and reports not later than each applicable due date thereof. Subject to
its receipt of the information contemplated by clause (a) of the preceding
sentence on a timely basis, Freestone agrees to indemnify, defend and hold
harmless Hydrex and its Affiliates from and against any and all liabilities and
costs (including but not limited to the full amount of such payments and all
fees, penalties and interest imposed by any taxing authority for any failure or
delay in the payment thereof) arising out of any failure by Freestone to pay
Freestone’s Proportionate Share, or to file any related returns or reports,
fully and accurately and in a timely manner. Freestone may terminate such
direct-payment election by giving written notice to Hydrex not less than ninety
(90) days prior to the end of any calendar year, which termination shall be
effective with respect to the year following the year in which such notice is
given.

b.                   “Sunk Costs” means the costs incurred by Hydrex and Hydrex
Licensees in connection with developing, manufacturing, constructing,
assembling, fabricating, mobilizing and placing into service each ORU, including
but not limited to the costs of constructing facilities and acquiring equipment
and materials necessary, in Hydrex’s judgment, for the production of ORUs, the
costs of maintaining such facilities and equipment, permit and license fees and
other governmental charges related to the construction and operation of such
facilities and property taxes. Sunk Costs will not exceed three million dollars
($3,000,000) per ORU unless Hydrex can reasonably document that the actual Sunk
Costs for such ORU are higher.

c.                    “Net Profits” means Gross Receipts less (i) all
operational expenses (including but not limited to personnel costs, including
compensation and personnel taxes; utilities; and workers’ compensation, property
and casualty, general liability and other insurance costs) incurred with respect
to an ORU, (ii) depreciation with respect to such ORU in accordance with GAAP,
as applied by Hydrex on a consistent basis, (iii) overhead, (iv) excise, sales
and other taxes paid or payable by Hydrex, and (v) all amounts paid by Hydrex or
Hydrex Licensees to Freestone pursuant to this Agreement, including the License
Fees and the Solvent Purchase Price, and all amounts paid to third parties,
including the Licensed Suppliers, Alternate Component Sources, Alternate Solvent
Sources and the Consultant, by Hydrex and Hydrex Licensees in connection with
the development and production of ORUs.



D-1

 

 

2.                   License Fee:

a.                   Initial ORU Payment. Hydrex or the applicable Hydrex
Licensee shall pay to Freestone a license fee (an “Initial ORU Payment”) on each
new ORU manufactured by Hydrex or such Hydrex Licensee as follows:

(i) Fifty Thousand US Dollars ($50,000) with respect to the initial ORU
manufactured by Hydrex or a Hydrex Licensee at the earlier of (1) the time
Hydrex (or a Hydrex Licensee) makes the first payment to a Licensed Supplier for
a component of such ORU or (2) the first anniversary of the Effective Date, and

(ii) One Hundred Thousand US Dollars ($100,000) with respect to each subsequent
ORU manufactured by Hydrex or a Hydrex Licensee at the time Hydrex or a Hydrex
Licensee makes the first payment to a Licensed Supplier (or Alternate Component
Source, if applicable) for a component of such ORU.

(iii) If an ORU is replaced due to damage, theft, obsolescence or otherwise, no
Initial ORU Payment will be due with respect to the replacement unit, provided
that the total number of ORUs in service does not increase as a result of such
replacement.

b.                   License Royalty. In addition to the Initial ORU Payment,
Freestone shall earn a license royalty (the “License Royalty”) based on the
Gross Receipts derived by Hydrex or the applicable Hydrex Licensee from the use
of each ORU in the Licensed Territory, determined as follows:

(i)                   As to each ORU placed into service pursuant to this
Agreement, the License Royalty shall be:

(A)    fifteen percent (15%) of the Gross Receipts derived by Hydrex or the
applicable Hydrex Licensee until such time as Hydrex or the applicable Hydrex
Licensee has realized Net Profits equal to one hundred percent (100%) of the
Sunk Costs attributable to such ORU (“Payout”), and

(B)    thereafter, as a percentage of Gross Receipts:

1) twenty-five percent (25%) for the first five (5) years after Payout,

2) fifteen percent (15%) for the next ten (10) years, and

3) royalty-free thereafter.

c.                    Renegotiation. In the event that the royalty rates set
forth in (b) above cause the use of the ORUs by Hydrex to become non-competitive
in the marketplace Hydrex may request a renegotiation of the rates by sending
written notice to Freestone setting forth in reasonable detail the circumstances
upon which the renegotiation request is based; e.g., competitive service
offerings, lost sales opportunities, etc. (a “Renegotiation Request”). Upon
receipt of a Renegotiation Request, the Parties will meet within thirty (30)
days and negotiate in good faith toward a revised royalty rate allowing Hydrex
to remain competitive with respect to ORUs. If the Parties have not agreed
within thirty (30) days of the initial meeting, either Party may submit the
matter to the Dispute Resolution proceedings set forth in Section 13.2(c) and
(d) of this Agreement.

II.                  PAYMENT TERMS:

a.                   License Royalty. License Royalty shall be calculated and
payable on a monthly basis within ten (10) days of the end of each calendar
month.



D-2

 

 

b.                   Audit. Hydrex and each Hydrex Licensee shall maintain
accurate books and records in accordance with GAAP, applied on a consistent
basis, relating to the calculation of Gross Receipts, Sunk Costs, Net Profits
and License Royalty. Such books and records shall be in sufficient detail so as
to allow for verification of Hydrex’s compliance with the terms of this
Agreement. Upon reasonable notice, during regular business hours, not more than
once per year, Hydrex and each Hydrex Licensee shall allow Freestone, or its
representative or agent, to audit Hydrex’s books and records related to the
calculation of License Royalties. Except as provided below, all costs associated
with such audit(s) shall be borne solely by Freestone. If such audit reveals an
overpayment of License Royalty, Freestone shall pay to Hydrex (or the Hydrex
Licensee as applicable) the amount of the overage within thirty (30) days after
receipt by Freestone of supporting documentation thereof. If such audit reveals
an underpayment of License Royalty, Hydrex (or the Hydrex Licensee as
applicable) shall pay to Freestone the amount of the shortfall within thirty
(30) days after receipt by Hydrex of supporting documentation thereof. If the
aggregate amount of underpayments of License Royalty equals ten percent (10%) or
more of the amount that should have been paid to Freestone for the audited
period, then Hydrex (or the Hydrex Licensee as applicable) shall promptly
reimburse Freestone for the reasonable cost of the audit. Any information
developed during the audit shall be subject to the confidentiality provisions of
this Agreement, and Hydrex (or the Hydrex Licensee as applicable) may redact its
books and records as it reasonably determines is necessary to protect the
confidential information of third parties.

c.                    Wire Instructions: Any payment due to Freestone under this
Agreement shall be made by wire transfer to the following account:

Bank:   Bank Address:         Phone Number:   Routing / ABA#     Account #:    
  Customer Account Name: Freestone, Inc. Contact:              

 

 

D-3

 



Exhibit E

Software

 

None

 

 

 
 

Exhibit F

Key Freestone Employees and Principals

 

Clayton Carter

Don Edwards

James Carroll

Jimmy Carter

Cade Carter

 
 

 